McLean, J.,
delivered the opinion of the court.
The appellee brought suit in the circuit of Panola county against appellant for failure of appellant to construct and maintain two plantation crossings over the line of the defendant company and through appellant’s farm. The suit was for the statutory penalty of two hundred and fifty, dollars, as provided by section 4058 of the Code of 1906, and in addition thereto for ac*791tual damages of two hundred dollars. The cause was. submitted to a jury, and the jury returned a verdict for two hundred and fifty dollars, the statutory penalty. It. is urgently insisted by appellant that the cause should be reversed, and two reasons are assigned: First, that in order to maintain the action it is necessary that the-evidence should establish that the plaintiff sustained actual damages; and, second, that the plantation road leading to the crossing should be in as good condition as the-crossing itself.
An examination of the statute will disclose that there-is nothing in the statute (section 4058) from which it can be inferred that in order to support this action it is at. all necessary that the party suing should show a damage,, independent of the failure to maintain a suitable crossing. The statute itself imposes the penalty of two hundred and fifty dollars, regardless of any damage to the-party suing. The statute itself fixes the amount to be recovered, and conclusively presumes that the party is. damaged to this amount. The fact that actual damages may also be recovered in the suit for the penalty, as was. held by this court in Railroad Co. v. Spencer, 72 Miss. 491, 17 South. 168, is no authority whatever for the position of appellant, that, in order to maintain the suit, the evidence must show that the plaintiff sustain any damages at all.
As to the second proposition, that the road leading to the crossing must be in as “suitable” condition as the crossing itself, it is equally without any merit. If the contention of the appellant were sound, it would result in requiring railroad companies to build and maintain their crossings out of the same material that the plantation roads were constructed. As to whether the crossings are convenient and suitable is a question of fact to-be determined by the jury under proper instructions, from the court.
We see no error in the-record, and the case is affirmed.

Affirmed.